Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 3.1 ARTICLES OF INCORPORATION OF PREMIERWEST BANCORP Acting as the incorporator under the Oregon Business Corporation Act, the undersigned hereby adopts the following Articles of Incorporation. ARTICLE I NAME The name of the corporation is PremierWest Bancorp. ARTICLE II PURPOSES AND POWERS PremierWest Bancorp (the "Corporation") is organized to engage in any lawful activity for which a corporation may be organized under the Oregon Business Corporation Act, including but not limited to owning and holding the capital stock of state or federally chartered banks. The Corporation will have the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including but not limited to the powers specified in the Oregon Business Corporation Act or which may be hereafter granted by such law. ARTICLE III AUTHORIZED CAPITAL STOCK A. AUTHORIZED
